Citation Nr: 0017772	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $15,263.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1963 to April 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  



REMAND

The overpayment at issue was created when the RO 
retroactively terminated the veteran's improved pension 
benefits effective February 1, 1995.  The retroactive 
termination was made in order to reflect income that the 
veteran and his family received during 1995 which he had not 
previously reported.  The RO counted the new income from 
"other income" and his wife's "wages" on an annual basis 
beginning in 1995.  In this regard, the Board notes that if 
this income was not in fact received during the years in 
question, the amount of the overpayment would be greatly 
reduced, and, therefore it would be impacted.  If the 
veteran's family did not have this income, the veteran would 
have been entitled to receive his pension benefits.  As such, 
the Board finds that the veteran should be afforded the 
opportunity to inform VA of his annual family income for 
1995, 1996, 1997, and 1998.  The veteran should be allowed to 
furnish supporting documentation of his family income for the 
years in question.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the veteran and 
afford him the opportunity to inform VA 
of his annual family income for 1995, 
1996, 1997, and 1998.  The veteran should 
be allowed to furnish supporting 
documentation of his family income for 
the years in question.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits in the 
amount of $15,263.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




